                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

ANIBAL MELENDEZ,

             Plaintiff,

      V.                              : Civil Action No. 18-674-RGA

DR. DIMICO, SR., et al.,

             Defendants.


Anibal Melendez, James T. Vaughn Correctional Center, Smyrna, Delaware.
Pro Se Plaintiff.



                              MEMORANDUM OPINION




December   J,f,
              2018
Wilmington, Delaware
A ~ , istrict Judge:
       Plaintiff Anibal Melendez, an inmate at the James T. Vaughn Correctional Center

in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. 1 (D.I. 1). Plaintiff

appears pro se and has been granted leave to proceed in forma pauperis. (D. I. 5).

The Court screened and reviewed the amended complaint, dismissed it, and gave

Plaintiff leave to amend. (D.I. 14, 15). Plaintiff filed a Second Amended Complaint on

October 2, 2018. (0.1. 16). The Court screens and reviews the Second Amended

Complaint pursuant to 28 U.S.C. § 1915(e)(2) and§ 1915A(a).

                                     BACKGROUND
       The allegations in the Second Amended Complaint are similar to those

previously raised by Plaintiff. He alleges that on May 31, 2016, Defendant Dr. Dimico,

Jr., who is employed at Christiana Hospital, performed surgery to repair a broken eye

socket and to correct Plaintiff's double vision. (D.I. 16 at 2). The surgery was

performed at Christiana Care. Two weeks later, Defendant Dr. Dimico, Sr. provided

Plaintiff follow-up care at Christiana Hospital. (Id.). Dr. Dimico, Sr. is also employed by

Christiana Hospital. Plaintiff was x-rayed, and the x-ray revealed the "bottom eye lid

was pinched with the hardware." (Id.).

       Dr. Dimico, Sr. scheduled Plaintiff to see a specialist, Defendant Dr. Harper, to

see if he would perform surgery. (Id. at 3). Plaintiff also alleges that Dr. Harper is the

medical administrator at the VCC. (Id. at 2). Dr. Harper scheduled Plaintiff to see


1When bringing a§ 1983 claim, a plaintiff must allege that some person has deprived
him of a federal right, and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                             1
Defendant Dr. Abel, a specialist employed at the Limestone Facility, to provide

appropriate medical care. (Id.). In turn, Dr. Abel scheduled Plaintiff to see Dr. Moore,

who is also employed at the Limestone Facility, to provide appropriate medical care.

(Id.)

         Plaintiff alleges that since then he has submitted repeated sick call requests ad

filed grievances to see a physician to correct the surgery because he continues to suffer

from double vision and that his right eye hurts because his eyelashes are growing into

it. (Id.). He alleges that Defendant Nurse Practitioner Monica is responsible for

arranging for specialized care outside of the prison and Dr. Harper is responsible for

specialized care outside the prison. (Id. at 4). Plaintiff alleges that two years have

passed without a response from the medical department. (Id.). Plaintiff is in great pain

and believes that he will suffer permanent eye damage if does not undergo the surgery.

(Id.).

         He alleges that the failure of Defendants to provide adequate care, and/or

corrective surgery, and/or follow-up treatment constitutes deliberate indifference in

violation of Plaintiff's Eighth Amendment rights to the United States Constitution. (Id. at

4-5). Plaintiff seeks compensatory damages and injunctive relief.

                               SCREENING OF COMPLAINT

         A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 191 SA(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013). The Court must accept all factual allegations in a complaint as true
                                              2
and take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds prose, his pleading is liberally construed and his

complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. at 94.

       An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and

§ 1915A(b)(1 ), a court may dismiss a complaint as frivolous if it is "based on an

indisputably meritless legal theory" or a "clearly baseless" or "fantastic or delusional"

factual scenario. Neitzke, 490 U.S. at 327-28; Wilson v. Rackmi/1, 878 F.2d 772, 774

(3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002).

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007). A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, _U.S._, 135 S.Ct. 346, 347 (2014). A
                                               3
complaint may not dismissed, however, for imperfect statements of the legal theory

supporting the claim asserted. See id. at 346.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Constr. Corp., 809 F.3d 780,787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense." Id.

                                        DISCUSSION

       The Eighth Amendment proscription against cruel and unusual punishment

requires that prison officials provide inmates with adequate medical care. Estelle v.

Gamble, 429 U.S. 97, 103-05 (1976). In order to set forth a cognizable claim, an inmate

must allege (i) a serious medical need and (ii) acts or omissions by prison officials that

indicate deliberate indifference to that need. Estelle v. Gamble, 429 U.S. at 104; Rouse

v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison official is deliberately indifferent if

he knows that a prisoner faces a substantial risk of serious harm and fails to take

reasonable steps to avoid the harm. Farmer v. Brennan, 511 U.S. 825, 837 (1994). A

"prison official may manifest deliberate indifference by intentionally denying or delaying

access to medical care." Estelle v. Gamble, 429 U.S. at 104-05.
                                               4
       However, "[a] prisoner does not have the right 'to choose a specific form of

medical treatment."' Lasko v. Watts, 373 F. App'x 196, 203 (3d Cir. 2010) (quoting

Harrison v. Barkley, 219 F.3d 132, 138-40 (2d Cir. 2000)). An inmate's claims against

members of a prison medical department are not viable under§ 1983 where the inmate

receives continuing care, but believes that more should be done by way of diagnosis

and treatment and maintains that options available to medical personnel were not

pursued on the inmate's behalf. Estelle v. Gamble, 429 U.S. at 107. In addition,

allegations of medical malpractice are not sufficient to establish a constitutional

violation. See White v. Napoleon, 897 F.2d 103, 108-09 (3d Cir. 1990); see also

Daniels v. Williams, 474 U.S. 327, 332-34 (1986).

       The claims against Dr. Dimico, Sr., Dr. Dimico, Jr., Dr. Moore, and Dr. Able will

be dismissed. The Second Amended Complaint fails to state an actionable

constitutional claim against them. First, there are no non-conclusory allegations these

Defendants are State actors. 2 Second, at most the claims lie in negligence. Therefore,

the§ 1983 claims will be dismissed for failure to state claims upon which relief may be

granted pursuant to pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and§ 1915A(b)(1) and the

foregoing Defendants will be dismissed.

       Plaintiff has alleged what appear to be cognizable § 1983 claims against Dr.

Harper and Nurse Practitioner Monica for delay or denial in providing medical care to

Plaintiff's serious medical needs. Plaintiff will be allowed to proceed against these

Defendants.


2A private medical professional does not become a state actor simply by providing
medical care to an incarcerated individual.
                                            5
                                     CONCLUSION

      For the above reasons, the Court will: (1) dismiss Defendants Dr. Dimico, Sr.,

Dr. Dimico, Jr., Dr. Moore, and Dr. Able pursuant to U.S.C. §§ 1915(e)(2)(B)(i) and

1915A(b)(1) as the claim are frivolous; and (2) allow Plaintiff to proceed against Dr.

Harper and Nurse Practitioner Monica.

      An appropriate Order will be entered.




                                             6
